Dove, J. Claimants, Martha Alice Burke and Blanche F. Hunt surviving heirs of Madge Clark, deceased, filed their claim against respondent for the sum of $377.93. A Departmental Report was filed herein, which provides in substance that Madge Clark was employed as a Cottage Parent I at the Illinois State Training School for Girls at Geneva, Illinois on the day of her death, June 13, 1966, at a salary of $425.00 per month. Time keeping records at the Training School show that Mrs. Clark had 16% work days of vacation time due and 10% work days of accumulated time due at the time of her death. This computes to the following amounts of calendar payroll time and salary according to the method used in June and July, 1966: 17/30 of $425.00 = $240.83 10/31 of $425.00 = $137.10 $377.93 A stipulation was entered into by claimants and respondent as follows: “The report of the Youth Commission, dated March 4, 1968, (a copy of which is attached hereto, marked exhibit A, and, by this reference, incorporated herein and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to which this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed, and the evidence herein stipulated. “Neither party objects to the entry of an order in favor of claimants and against respondent in the sum of $377.93. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” We are of the opinion that the claimants are justly-entitled to the amount claimed from the Youth Commission. Claimants, Martha Alice Burke and Blanche F. Hunt, surviving heirs of Madge Clark, deceased, are awarded the sum of $377.93.